Citation Nr: 1138559	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-16 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, claimed as residuals of status post lumbar discectomy and laminectomy at L4-L5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim for entitlement to service connection.  Jurisdiction over the appeal has remained with the Montgomery, Alabama, RO.


FINDING OF FACT

Competent and credible evidence fails to establish that a chronic lumbar spine disorder, claimed as residuals of status post lumbar discectomy and laminectomy at L4-L5 and L5-S1, was manifested during active service or within the first post-service year or is causally related to an established event, injury, or disease during active service.


CONCLUSION OF LAW

A lumbar spine disorder, claimed as residuals of status post lumbar discectomy and laminectomy at L4-L5 and L5-S1, was not incurred in or aggravated by service, and is not presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).




(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Regarding the claim for entitlement to service connection for a lumbar spine disorder, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran by the RO in May 2006 that fully addressed all notice elements.  The May 2006 pre-adjudication letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence as well as information that a disability rating and an effective date for the award of benefits will be assigned if service connection was awarded.


Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, VA treatment records, and private treatment records.  The Veteran submitted a letter from a VA physician as well as written statements discussing his contentions.  Neither the Veteran nor his representative has identified any outstanding evidence.

VA examinations with respect to the service connection issue on appeal were also obtained in September 2006 and January 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the September 2006 VA examination was conducted without the benefit of having the Veteran's claims file to review.  Such limits the overall probative value of the opinion.  However, the January 2009 VA examination obtained in this case is more than adequate, as it was predicated on a full reading of the Veteran's claims file.  The opinion considered all of the pertinent evidence of record, to include service records as well as VA and private treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  The Board therefore finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

For certain chronic disorders, to include arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

Service treatment notes detailed treatment for back strain due to a basketball injury (September 1979) and muscle strain in the right side of the lower lumbar region from playing football (November 1982).

Post-service private treatment records dated in 2004 from Hughston Clinic and St. Francis Hospital reflected treatment for lumbar degenerative disk disease with radiculopathy.  An April 2004 history and physical report showed that the Veteran reported complaining of a history of chronic low back pain, noting that he was most recently treated for L4-L5 herniated nucleus pulposus in December 2001.  At that time, the Veteran indicated that he received a series of epidural steroid injections and a course of physical therapy.  While he could not recall any specific incident that caused his back pain, he reported that he recently noticed his back tightening up at night and a return of his original symptoms.  Additional current symptomatology was listed as right hip and calf pain with numbness in the right foot.  An April 2004 MRI report revealed L4-5 right central disc protrusion with extruded fragment migrated distally from the disc level medial to the right pedicle of L5 as well as L5-S1 diffusely degenerated disc resulting in bilateral neuroforaminal narrowing and mild impingement on the thecal sac and the left S1 nerve root.  A May 2004 discharge summary noted that the Veteran underwent bilateral L4-5 and L5-S1 hemilaminotomy and lateral recess decompression right L4-5 diskectomy as well as listed discharge diagnoses of lumbar spinal stenosis, degenerative disk disease of the right L4-5 herniated disk, and lumbar radiculopathy.

In his May 2006 claim, the Veteran asserted that his lumbar spine disorder onset during service in 1982 and that he underwent surgery in 2002. 

VA treatment records dated from 2003 to 2006 detailed treatment for chronic low back pain with radiculopathy, numbness of the right leg, and degenerative disc of the lumbar spine.  

In a September 2006 VA spine examination report, the Veteran indicated that he started having low back pain during service in 1982 and was seen in sick call.  He reported that he suffered from low back episodes once or twice a year with a duration of three to seven days since discharge with his back "catching".  It was further noted that three to four years ago he began to have pain going down in the right leg and subsequently had surgery in 2004.  The Veteran complained of constant dull low back pain that increased in severity when sitting still or weather changes, stiffness, and right lower extremity pain and numbness.  He reported that he was "let go" from his job as a truck driver in April 2006.  After reviewing the VA treatment records, interviewing the Veteran, and conducting a physical examination, the examiner, a VA physician, listed a diagnosis of status post surgery for degenerative disk disease of the lumbosacral spine with moderate to severe degenerative disk and spondylosis at L4-L5 and L5-S1 with moderate size marginal spurs and degenerative facet joints at L3-4, L4-5, and L5-S1.  

In a July 2007 statement, the Veteran asserted that he had injured his back twice during active service and since had surgery on his back in 2004.  

An August 2007 letter from a VA physician noted that the Veteran had been prescribed a narcotic for pain control.  It was recommended that the Veteran not return to work as a truck driver, as that occupation involved lifting and delivering heavy equipment with constant bending and stooping.  The physician indicated that he felt the Veteran could not maintain gainful employment due to his multiple medical problems, specifically chronic pain of the lumbar spine due to degenerative disc of the lumbar spine and diabetic neuropathy as a complication of diabetes. 

In a January 2009 VA spine examination report, the Veteran was noted to give a history of in-service treatment for two back injuries.  The physician reiterated that service treatment records detailed treatment for low back pain in September 1979 and November 1982.  The Veteran reported that during service he suffered from low back pain without any radiation and did not have X-rays between his release from service and 2002.  His current complaints consisted of back pain as well as numbness and radiating pain to the right lower extremity that began in 2002.  

After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the examiner, the same VA physician from the September 2006 VA examination, listed a diagnosis of advanced degenerative disc disease, L4-L5 and L5-S1, post bilateral hemilaminectomy and discectomy, with residual radiculopathy.  The examiner opined that the Veteran's degenerative disc disease was less likely as not due to his back injuries in military service.  While the physician acknowledged that the Veteran was seen in service for back strain related to a sports injury, he highlighted that the Veteran's examination at that time did not show any evidence of radiculopathy.  Although he continued to have intermittent back pain following service release, the physician noted that he did not have radiating pain/radiculopathy in the intervening years until 2002.  No tests were done until 2002 that would indicate that the Veteran had disc disease when he had back injuries.  He specifically indicated that more than 25 years had elapsed between the Veteran's injury and subsequent development of radiating pain or radiculopathy.  In short, there was no relationship between any current disability of the lumbar spine and the Veteran's active duty, to include intermittent episodes of back pain since service.

As an initial matter, the Board notes that the post-service VA and private treatment records and examination reports have reflected diagnoses of advanced degenerative disc disease, radiculopathy, and herniated nucleus pulposus.  Shedden element (1) is therefore met. 

The Board is cognizant that service treatment records document complaints of back pain as well as findings of back strain in 1979 and 1982.  It has also considered the Veteran's statements concerning the in-service back injuries.  In-service incurrence of injury is met as to a lumbar spine disorder.  Accordingly, Shedden element (2) is also satisfied as to this claim.

A finding of a nexus between the Veteran's current, claimed lumbar spine disorder and in-service injury and/or disease is still needed to satisfy Shedden element (3).

In this case, evidence of diagnoses of a current lumbar spine disorder was first shown in 2001 many years after separation from active service in 1983 and cannot be presumed to have been incurred during service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   

The record also includes no competent medical opinion establishing a causal relationship between in-service injuries and the post-service lumbar spine diagnoses.  The Veteran has not identified or even alluded to the existence of any such opinion.  In fact, the Board places significant probative value on a January 2009 VA spine examination undertaken specifically to address the issue on appeal.  In that VA examination report, the VA examiner clearly opined that the Veteran's current disability of the lumbar spine (degenerative disc disease) was less likely as not due to his in-service back injuries.  This opinion was even rendered with full consideration of the Veteran's complaint of experiencing chronic intermittent pain since his in-service injuries.  

As discussed above, the January 2009 VA examiner's opinion was drafted by a medical professional who is competent to offer an opinion in the matter, and who reviewed the Veteran's service treatment records, private treatment records, VA treatment records, and all other evidence in the claims file.  Thus, for the foregoing reasons, the Board finds that Shedden element (3) is not met.  Entitlement to service connection for a lumbar spine disorder is not warranted.

Evidence of record also includes the Veteran's statements asserting two in-service back injuries, in-service treatment for back strain, continuity of lumbar spine symptomatology since service, and a causal connection between his claimed lumbar spine disorder and service.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent and credible to describe his in-service lumbar spine complaints (as mirrored in his service treatment records) as well as his in-service back injuries and his current manifestations of a lumbar spine disorder because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

However, to the extent that the Veteran has contended that he has experienced lumbar spine symptomatology since his service, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  The Veteran's statements regarding continuity of symptomatology are not credible as they are inconsistent with the other evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

Here, while the evidence of record reflected that the Veteran initially complained of back pain during service, the evidence revealed no chronic lumbar spine disorder.

The Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had a lumbar spine disorder since service are inconsistent with the contemporaneous evidence.  Reference is made to private treatment records dated in 2004 wherein the Veteran reported to being first diagnosed with herniated nucleus pulposus in 2001.  No reference was made to a chronic disorder.  Further, in the January 2009 VA spine examination report, the Veteran clearly indicated that during service he suffered from low back pain without any radiation and the examiner specifically commented that more than 25 years had elapsed between the Veteran's in-service injury and subsequent development of his claimed disorder.    Thus, the Veteran's lay assertions of continuity of lumbar spine symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

Moreover, even if the Veteran's account of experiencing chronic, intermittent low back pain since service were accepted as true, there would still be no basis for the award of service connection.  First, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  Sanchez-Benitez v. West, 25 F.3d 1356  (Fed. Cir. 2001).  Second, in determining that there was no relationship between the Veteran's current lumbar spine disorder and his active service, to include injuries, the January 2009 VA examiner took into account the Veteran's complaints/history of low back pain since service.  There was simply no relationship between the back injuries and the development of degenerative disc disease many years later. 

Finally, the Board accords the Veteran's statements and testimony regarding the etiology of this disorder no probative value as he is not competent to opine on such complex medical questions.  His opinion is also outweighed by the findings of the January 2009 VA examiner, who is a physician.  Thus, the Veteran's statements are afforded minimal probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claim of entitlement to service connection for a lumbar spine disorder, claimed as residuals of status post lumbar discectomy and laminectomy at L4-L5 and L5-S1, must be denied.  The criteria to establish entitlement to service connection for the claimed disorder have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for a lumbar spine disorder, claimed as residuals of status post lumbar discectomy and laminectomy at L4-L5 and L5-S1, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


